DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a securing member to secure the cover to the base in the closed position” in claim 9.
“a securing member to secure the first clamshell to the second clamshell in the closed position” in claims 19 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification, figure 1 (which shares same securing member with the embodiment of figures 12-13, elected Species) shows that the first and second clamshells are connected by a hinge joint. Therefore, for examination purposes, the term, “a securing member” has been interpreted to be a hinge joint or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atencio (US 6,722,603 B1) in view of Cielker (5,649,674).
Regarding claim 1, as seen in figs 1-3, Atencio (‘603) discloses a fish tape tool 10 (figs1-3, col.3 lines14-15) comprising: 
a housing 40,50 (col.3 line17) including a base 50 (col.3 line17) and a cover 40 (col.3 line17); 
a chamber (fig3, col.3 lines17-18, a chamber where an element 20 is being received within; “a first cover 40 and a second cover 50 surrounding the hub member 20”) defined in the housing 40,50 between the base 50 and the cover 40 (fig3); 
a drum 20 (col.3 lines15-16) configured to be inserted into the chamber of the housing 40,50 (col.3 lines17-18, figs1-3), the drum 20 containing a fish tape 24 (col.3 lines16-17), the drum 20 rotatable relative to the housing 40,50 (col.3 lines19-21, 26-28) to dispense or retract the fish tape 24 from the housing 40,50 (col.3 lines15-16, col.4 lines4-7, figs4-5). 
However, Atencio does not explicitly disclose that the drum 20 is one of a plurality of drums that are insertable into and removable from the chamber of the housing, each drum containing a different type of fish tape.
Cielker (‘674) teaches a use of a plurality of drums 2 (col.5 lines45-50) that are insertable into and removable from a fish tape tool (fig1, col.5 lines49-50), each drum 2 containing a different type of fish tape (col.5 lines45-50) so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish 
Regarding claim 2, the combination of Atencio and Cielker teaches the fish tape tool of claim 1. Atencio further discloses a motor 30 (col.3 lines18-20) configured to provide torque to the drum 20 to rotate the drum 20 relative to the housing 40,50.
Regarding claim 3, the combination of Atencio and Cielker teaches the fish tape tool of claim 1. It is noted that Atencio discloses a use of a motor 30 (col.3 lines18-20) to rotate the drum 20. Cielker further teaches that the drum 2 is configured to be manually rotated (col.3 line65-col.4 line2; col.5 lines60-67) relative to the housing 1 to dispense or retract the fish tape 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use a drum that is capable of being manually rotated, as further taught by Cielker, so that a user can use the fish tape tool in case when the motor is not working.
Regarding claim 4, the combination of Atencio and Cielker teaches the fish tape tool of claim 1. Atencio further discloses wherein the housing 40,50 has an exit 46,56 (col.4 lines4-7, figs1-2,4-5) for the fish tape 24 to move through in response to the drum 20 rotating relative to the housing 40,50 (col.4 lines4-7).
Regarding claim 5, the combination of Atencio and Cielker teaches the fish tape tool of claim 1. Atencio further discloses wherein the housing 40,50 includes a grip portion 43,53 (col.3 lines58-63; fig1).
Regarding claim 6, the combination of Atencio and Cielker teaches the fish tape tool of claim 1. Atencio further discloses wherein the drum 20 includes two clamshells (figA below; a 

    PNG
    media_image1.png
    564
    663
    media_image1.png
    Greyscale

Regarding claim 13, as seen in figs 1-3, Atencio (‘603) discloses a fish tape assembly (title) comprising: 
a fish tape tool 10 (figs1-3, col.3 lines14-15) including a housing 40,50 (col.3 line17) including a first clamshell 40 (col.3 line17) and a second clamshell 50 (col.3 line17), and a chamber (fig3, col.3 lines17-18, a chamber where an element 20 is being received within; “a first cover 40 and a second cover 50 surrounding the hub member 20”) defined in the housing 40,50 between the first clamshell 40 and the second clamshell 50 (fig3); 
a drum 20 (col.3 lines15-16) configured to be inserted into the chamber of the housing 40,50 (col.3 lines17-18, figs1-3), the drum 20 containing a fish tape 24 (col.3 lines16-17), 

wherein when the drum 20 is in the chamber of the housing 40,50 and the drum 20 is rotated in a second rotational direction relative to the housing 40,50, the fish tape 24 is retracted into the housing 40,50 (fig5), the second rotational direction being opposite from the first rotational direction (col.3 line20; figs4-5, col.2 lines59-63). 
However, Atencio does not explicitly disclose that the drum 20 is one of first and second removable drums that are insertable into and removable from the chamber of the housing, each drum containing a different type of fish tape.
Cielker (‘674) teaches a use of a plurality of drums 2 (col.5 lines45-50) that are insertable into and removable from a fish tape tool (fig1, col.5 lines49-50), each drum 2 containing a different type of fish tape (col.5 lines45-50) so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish tape tool (col.5 lines47-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use a plurality of insertable and removable drums with different types of fish tapes, as taught by Cielker, so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish tape tool (col.5 lines47-50).
Atencio as modified by Cielker teaches a use of the second drum which is used in a same way as the first drum. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would understand and configure the second drum to be rotatable in first and second directions relative to the housing to dispense or retract the second fish tape.
Regarding claim 14, the combination of Atencio and Cielker teaches the fish tape assembly of claim 13. Atencio further discloses wherein the fish tape tool 10 includes a motor 30 (col.3 line19) supported by the housing 40,50 (via the drum 20), the motor 30 configured to 
Regarding claim 15, the combination of Atencio and Cielker teaches the fish tape assembly of claim 13. It is noted that Atencio discloses a use of a motor 30 (col.3 lines18-20) to rotate the drum 20. Cielker further teaches that the drum 2 is configured to be manually rotated (col.3 line65-col.4 line2; col.5 lines60-67) relative to the housing 1 to dispense or retract the fish tape 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to use a drum that is capable of being manually rotated, as further taught by Cielker, so that a user can use the fish tape tool in case when the motor is not working.
Regarding claim 16
Regarding claim 17¸ the combination of Atencio and Cielker teaches the fish tape assembly of claim 13. Atencio further discloses wherein the housing 40,50 includes a grip portion 43,53 (col.3 lines58-63; fig1).

Claims 8-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atencio (US 6,722,603 B1) and Cielker (5,649,674) in view of Konen (US 2005/0062028 A1).
Regarding claims 8-9, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that the cover is movable relative to the base between open position and a closed position. It is noted that Atencio discloses that the base 50 is attached to the cover 40 using various conventional fasteners. Konen (‘028) teaches a use of a cover 20 (para[0017], fig1) and a base 22 (para[0017], fig1), and use of a securing member 23 (para[0017],[0028], It is noted that as set forth above, the securing member is interpreted as a hinge or equivalent thereof. One of ordinary skill in the art would understand that both hinge and screws are conventionally used to secure two parts together.), wherein the cover 20 is moveable (para[0017],[0028]; The cover 20 and the base 22 are secured via screws 23, a securing member. One of ordinary skill in the art would understand that the screws 23 can be unscrewed so that the cover 20 and the base 22 are removed from each other.) between an open position (when the screws are unscrewed) and a closed position (when the screws are fastened) when the cover 20 is secured to the base 22 by the securing member 23.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to enable a cover and a base to be moveable to be in either an open position or a closed position by using a securing member, as taught by Konen, for the purpose of having an access to inside of a housing in an open position and protecting the inside of the housing in a closed position. The combination of Atencio, Cielker, and Konen teaches that the 
Regarding claim 10, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is steel. Konen (‘028) teaches that it is known in the art that a fish tape to be made of tempered spring steel, stainless steel, or multi-stranded steel wire (para[0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first tape tool taught by the combination of Atencio and Cielker with a steel fish tape, as taught by Konen, as a steel type fish tape is a known type of fish tape in the art (para[0002]).
Regarding claim 11, the combination of Atencio and Cielker teaches the fish tape tool of claim 1, however, does not explicitly teach that one of the different types of fish tape is conductive. Konen (‘028) teaches that it is known in the art that a fish tape to be made of tempered spring steel, stainless steel, or multi-stranded steel wire (para[0002]; It is noted that tempered spring steel, stainless steel, or multi-stranded steel wire are conductive materials). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first tape tool taught by the combination of Atencio and Cielker with a conductive fish tape, as taught by Konen, as a conductive type fish tape is a known type of fish tape in the art (para[0002]).
Regarding claim 12
Regarding claims 18-19, the combination of Atencio and Cielker teaches the fish tape assembly of claim 17, however, does not explicitly teach that the first clamshell is movable relative to the second clamshell between open position and a closed position via a securing member. It is noted that Atencio discloses that the first clamshell 40 is attached to the second clamshell 50 using various conventional fasteners. Konen (‘028) teaches a use of a first clamshell 20 (para[0017], fig1) and a second clamshell 22 (para[0017], fig1), and use of a securing member 23 (para[0017],[0028], It is noted that as set forth above, the securing member is interpreted as a hinge or equivalent thereof. One of ordinary skill in the art would understand that both hinge and screws are conventionally used to secure two parts together.), wherein the first clamshell 20 is moveable (para[0017],[0028]; The first and second clamshells 20,22 are secured via screws 23, a securing member. One of ordinary skill in the art would understand that the screws 23 can be unscrewed so that the first and second clamshells 20,22 are removed from each other.) between an open position (when the screws are unscrewed) and a closed position (when the screws are fastened) when the first clamshell 20 is secured to the second clamshell 22 by the securing member 23.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to enable first and second clamshells to be moveable to be in either an open position or a closed position by using a securing member, as taught by Konen, for the purpose of having an access to inside of a housing in an open position and protecting the inside of the housing in a closed position. The combination of Atencio, Cielker, and Konen teaches that the drum can be removed or inserted in the open position and the drum cannot be removable or insertable in the closed position.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atencio (US 6,722,603 B1) in view of Cielker (5,649,674) and Konen (US 2005/0062028 A1)
Regarding claim 20, as seen in figs 1-3, Atencio (‘603) discloses a fish tape assembly (title) comprising: 
a fish tape tool 10 (figs1-3, col.3 lines14-15) including 
a housing 40,50 (col.3 line17) having a grip portion 43,53 (col.3 lines58-63; fig1) and an exit 46,56 (col.4 lines4-7, figs1-2,4-5), the housing 40,50 including first and second clamshells 40,50 (col.3 line17) and a chamber (fig3, col.3 lines17-18, a chamber where an element 20 is being received within; “a first cover 40 and a second cover 50 surrounding the hub member 20”) between the first and second clamshells 40,50 (fig3); 
a drum 20 (col.3 lines15-16) including a fish tape 24 (col.3 lines16-17), the drum 20 configured to be inserted into the chamber of the housing 40,50, 
wherein when the drum 20 is in the chamber of the housing 40,50, the drum 20 is configured to be rotated to dispense the fish tape 24 from the exit 46,56 of the housing 40,50 (fig4). 
However, Atencio does not explicitly disclose that the drum 20 is one of first and second removable drums that are insertable into and removable from the chamber of the housing, each drum containing a different type of fish tape, and a use of a securing member and that the drum is configured to be manually rotated. 
It is noted that Atencio discloses a use of a motor 30 (col.3 lines18-20) to rotate the drum 20 and that the first clamshell 40 is attached to the second clamshell 50 using various conventional fasteners. 
Cielker (‘674) teaches a use of a plurality of drums 2 (col.5 lines45-50) that are insertable into and removable from a fish tape tool (fig1, col.5 lines49-50), each drum 2 containing a different type of fish tape (col.5 lines45-50) so that depending upon the particular task at hand, a particular drum and its associated fish tape is selected and seated within the fish tape tool (col.5 lines47-50), and that the drum 2 is configured to be manually rotated (col.3 line65-col.4 line2; col.5 lines60-67) relative to the housing 1 to dispense or retract the fish tape 
Konen (‘028) teaches a use of a first clamshell 20 (para[0017], fig1) and a second clamshell 22 (para[0017], fig1), and use of a securing member 23 (para[0017],[0028], It is noted that as set forth above, the securing member is interpreted as a hinge or equivalent thereof. One of ordinary skill in the art would understand that both hinge and screws are conventionally used to secure two parts together.), wherein the first clamshell 20 is moveable (para[0017],[0028]; The first and second clamshells 20,22 are secured via screws 23, a securing member. One of ordinary skill in the art would understand that the screws 23 can be unscrewed so that the first and second clamshells 20,22 are removed from each other.) between an open position (when the screws are unscrewed) and a closed position (when the screws are fastened) when the first clamshell 20 is secured to the second clamshell 22 by the securing member 23.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio to enable first and second clamshells to be moveable to be in either an open position or a closed position by using a securing member, as taught by Konen, for the purpose of having an access to inside of a housing in an open position and protecting the inside of the housing in a closed position. 
The combination of Atencio, Cielker, and Konen teaches that the first and second drums can be removed or inserted in the open position and the first and second drums cannot be removable or insertable in the closed position, and that the first and second drums can be rotated to dispense the first and second fish tapes respectively from the exit of the housing.

Response to Arguments
Applicant's arguments regarding the interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant argues that the term, “securing” is a structural modifier that denotes a type of structural device with a generally understood meaning, such as a coupler or fastener. However, Examiner respectfully disagrees. The term, “securing” provides a function of the member and does not provide any structural limitations. Therefore, Applicant’s arguments are not persuasive and the interpretation under 35 U.S.C. 112(f) is being maintained.
Applicant’s arguments with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 over Cielker (5,649,674) in view of Konen (US 2005/0062028 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atencio (US 6,722,603 B1) in view of Cielker (5,649,674) and Konen (US 2005/0062028 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAHEE HONG/            Examiner, Art Unit 3723